Citation Nr: 1316988	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  99-08 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for chest pain and pressure, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991, with service in Southwest Asia in Operations Desert Shield and Desert Storm.  He is the recipient of the combat action ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 1997 and March 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2006.  A transcript is of record.

In March 2007, these claims came before the Board and were remanded to provide the appellant with notice of VA's duties to notify and assist, in compliance with the Veterans Claims Assistance Act of 2000.  Thereafter, a Supplemental Statement of the Case (SSOC) was issued in September 2009.  In February 2010, the Board denied the appellant's claims. 

The appellant subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims.  The Court issued a November 2010 Order vacating, in part, the February 2010 Board decision and remanded the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  The Board remanded the claim for additional development in April 2011.

The issues of service connection for hair loss, a skin disability, thickened saliva, a burning sensation of the penis, and a respiratory disability, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117, were granted in October 2012 and January 2013 and are therefore not before the Board.

In a March 2013 letter, the Veteran's representative indicated that the Veteran's claim for an increased rating for his service-connected left knee disability also remained on appeal.  However, this matter was addressed in the Board's February 2010 decision, wherein staged ratings were assigned.  Additionally, in the Court's JMR, it was specifically noted that the portion increasing the Veteran's disability rating to 20 percent would remain intact and the parts wherein the Board denied the assignment of a rating in excess of 10 percent would be affirmed.  If the Veteran wishes to file a claim for an increased rating for his left knee disability, he is free to file a claim at the RO.

The issue of entitlement to service connection for chest pain and pressure, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A digestive disorder is as likely as not a manifestation of an undiagnosed illness resulting from the Veteran's service in the Persian Gulf.


CONCLUSION OF LAW

The criteria for service connection for a digestive disorder have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for a digestive disorder, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117, constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran in this case seeks service connection for a digestive disorder.  In pertinent part, it is contended that this disability had its origin as the result of the Veteran's exposure to various chemical agents during his service in Operations Desert Shield and Desert Storm. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the incurrence or aggravation of a disease or injury during service; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the general service connection law discussed above, service connection may be established for a veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2012); 76 Fed. Reg. 81834 (Dec. 29, 2011).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33).  

For purposes of § 1117, there are three types of qualifying chronic disabilities: (A) an undiagnosed illness; (B) a medically unexplained chronic multi symptom illness; and (C) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Objective indications of a qualifying "chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other common nonmedical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

"Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a 6-month period.  Signs or symptoms which may be manifestations of an undiagnosed or a medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(a)(7).

Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board, must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's service records indicate that he served in Southwest Asia from October 1, 1990 to April 7, 1991.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.  The record shows that the Veteran was in combat.  Therefore, the incidents that the Veteran described from service must be presumed to have occurred.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  

Service treatment records do not show any complaints, treatment or diagnoses related to a digestive disorder.  The Veteran had a VA examination in November 1997 at which he complained of having gas all of the time.  His upper abdomen was bloated and his stools were hard and sometimes shifted to diarrhea.  There was pain in the lower abdomen that had been getting worse for "years."  In the past 30 days the Veteran had been experiencing left lower abdomen pain on a daily basis that was not related to meals, did not increase at night, and did not cause nocturnal diarrhea.  The examiner felt that the Veteran had irritable bowel syndrome.

In August 2003 the Veteran had a Gulf War examination.  He reported a history of peptic ulcer disease secondary to anti-inflammatory medications, a history of bloating, diarrhea and increased gas.  The Veteran had felt that his symptoms were associated with increased milk consumption, and he had been treated with Mylanta for gastroesophageal reflux disease for over two years.  A work up by a private doctor had been negative.  The assessment was a history of peptic ulcer disease and suspected lactose intolerance not related to Gulf War exposure.

The Veteran testified at the September 2006 hearing that he experienced bloating while he was still in the military and that everyone in his unit felt different upon returning from service.  He tried to stop drinking milk after service when it was suggested by a doctor that his bloating might be caused by lactose intolerance.  However, the bloating and gas continued.

The Veteran had a VA digestive conditions examination in March 2008 at which he reported gas and bloating after returning from Iraq.  He always felt like there were bubbles in his stomach, and he denied constipation or diarrhea.  The examiner felt that the Veteran had symptoms of flatus and bloating secondary to a duodenal ulcer.

The Veteran underwent another VA examination in December 2012.  He complained of abdominal pain that occurred at least monthly.  The Veteran also reported being treated for a duodenal ulcer and getting recurrent gas pain that also felt like pressure on the chest.  He denied food associations with the gas and bloating pain, denied flatulence, and denied diarrhea and constipation.  The examiner felt that the Veteran's digestive disorder was consistent with a disease with a clear and specific etiology and diagnosis.  The current complaints were noted to be unchanged since the last VA examination.  The examiner noted that there are many causes of "gas pain" and that it is a common symptom found in the otherwise healthy general population.  It was less likely as not a symptom of an undiagnosed disease or illness and was more likely a common symptom associated with normal body functions, diet and exercise choices.  

Given the positive and negative evidence of record, the Board finds that after resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  The Veteran was noted to have irritable bowel syndrome at the November 1997 VA examination.  His testimony from the hearing that he had had symptoms since service and his report at the November 1997 examination of having had symptomatology for "years" are credible because of their internal consistency.  See 38 U.S.C.A. § 1154(b); Madden, 125 F.3d at 1481.  The record shows that the Veteran's irritable bowel syndrome was manifested during his active service.  Furthermore, at the time of the November 1997 examination he had had the symptomatology for at least six months and the specific symptoms of irritable bowel syndrome for at least three months.  Therefore, it can be considered chronic under 38 C.F.R. § 3.317(a).  

The August 2003 VA examiner felt that the Veteran had a history of peptic ulcer disease and suspected lactose intolerance not related to Gulf War exposure and the March 2008 examiner felt that the Veteran had symptoms related to a duodenal ulcer.  The record does not show that the Veteran had been diagnosed with peptic ulcer disease or a duodenal ulcer at the time of the November 1997 VA examination.  A Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Since the August 2003 and March 2008 examination reports do not contradict that there being an earlier period when the  symptomatology was due only to irritable bowel syndrome, the Veteran can be considered to have had a medically unexplained chronic multisymptom illness during the claims period regardless of whether some symptomatology was later due to a diagnosed illness.

The Board cannot give probative value to the December 2012 VA examiner's opinion that it is less likely that the Veteran's digestive disorder is a symptom of an undiagnosed disease or illness because the examiner also felt it was more likely that the symptoms were associated with normal body functions, diet and exercise choices.  In effect, the rationale indicates that the symptoms are not due to a diagnosed disease or illness because no diagnosis was made.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, the examiner's opinion is not against the claim of service connection for a digestive disorder due to an undiagnosed illness.  The examiner's opinion can also be interpreted as stating that the Veteran has the symptomatology of any healthy person because his symptoms were solely due to normal body functions, diet and exercise choices.  However, as discussed above, the record shows that during the claims period the Veteran previously had symptomatology only attributed to irritable bowel syndrome.  See McClain, 21 Vet. App. at 323.

Affording the Veteran the benefit of doubt, service connection for a digestive disorder, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a digestive disorder, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117, is granted.


REMAND

The Veteran had a VA examination for chest pain in June 2011.  The examiner wrote that the Veteran was to have an event monitoring in order to help determine the type and nature of his arrhythmia.  Without the study results, the examiner could not determine a final diagnosis beyond that the Veteran had episodes of arrhythmias that were symptomatic.  

The Veteran wore a 21 day event monitor in September 2011.  The final impression was that it was not diagnostic.  The record does not show that the clinical findings were ever returned to the June 2011 VA examiner for an addendum opinion.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim must be remanded in order for the VA examiner to review the September 2011 test results and to then provide an examination report addendum.

VA treatment records to October 2011 have been associated with the claims file.  Any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, the Veteran's VA treatment records from October 2011 to the present.

2.  Arrange for the June 2011 examiner to prepare an addendum to his examination report.  If he is not available, another provider should prepare the addendum.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the VA examiner.  The examiner should specifically determine whether the Veteran's complaints of chest pain and pressure are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  

If the Veteran's chest pain and pressure complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's active military service.

A complete rationale must be provided for all opinions, including discussion of the September 2011 event monitor results.  If the examiner cannot state an opinion without resorting to speculation, he should state why that is so.

3.  Readjudicate the claim for service connection for chest pain and pressure, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


